The Chancellor.
Under the circumstances disclosed by the bill and answer, what should the decree of this court be ?
It is manifest, from the reading of the bill and answer, that both the complainant and the defendant coincide in the same opinion and desire that the conveyance aforesaid be annulled and canceled.
Considering the circumstances under which the conveyance was made, and the ignorance as to the effect thereof by the complainant, I think that the wishes of the parties thereto should prevail, and that there should be a reconveyance of the estate conveyed by the trustee to the complainant; and so I decree.
Let a decree be drawn accordingly.